DETAILED ACTION

 Amendment
Acknowledgement is made of Amendment filed 08-22-22.
Claims 1 is amended.
Claim 10 is canceled.

      Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are directed to the newly amended part, and the claim is still under the disclosure of Handte et al. in view of Kitano. See detailed rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9 and 11-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al. (US20150378144), in view of Kitano et al. (20170108692).
Re Claim 1, Handte show and disclose
An investigation instrument comprising: 
a shaft (endoscope cover 18 with 17, fig. 2-3), 
a sensor (sensor 9, fig. 4 and 11) arranged in the shaft, the sensor including reverse-side electrical contacts (with bonding balls on back of 9, fig. 11) which subtend a field on a reverse side of the sensor (field on back side of the sensor 9, fig. 4 and 11), by which the sensor is electrically contact-connected by a connection (flexible board 8 contact-connected by bonding balls to sensor 9, fig. 11), 
the connection comprises a flat contact-connection section (flat contact portion of flexible circuit board 8 connected directly to bonding balls on back of the sensor 9, fig. 4 and 11) in direct contact with of the electrical contacts of the sensor, and at least one flexible bending section (bending point from vertical portion to horizontal portion, where upper and lower flexible circuit board 8 start to meet in center, fig. 4; and first 90° bending point 24 of the flexible circuit board 8, from vertical portion to horizontal portion, fig. 11), including a respective electrical connection line (wiring trace of flexible circuit board 8, fig. 2, and 8-9) brought out from the flat contact-connection section at the reverse side of the sensor (fig. 4 and11), to a respective terminals section (terminal 11 of flexible circuit board 8, fig. 2, 4 and 10) of the connection, each of the at least one flexible bending section is arranged within a shadow (shadow on back side of the sensor 9, fig. 4 and 11) which is cast by the field subtended by the contacts along at least one of a longitudinal axis of the shaft (casted along longitudinal axis of the endoscope, fig. 4 and 11) or along a rearward extension of a viewing direction (along a direction from sensor front to back, fig. 4 and 11), and the respective terminal section is connected to the flat contact-connection section by the flexible board with the at least one bending at least one flexible bending section (fig. 4, 7 and 11).
Handte does not disclose
the respective terminal section is connected to the flat contact-connection section by only a single one of the at least one flexible bending section (Notes: the only difference is the flexible circuit board 8 of Handte has more than one bending sections).
	Kitano teaches a device wherein
the respective terminal section (terminals 31a of flexible circuit board 24, fig. 2-3) is connected to the flat contact-connection section (flexible circuit board 24 connected directly to the flat contact-connection section on back of the sensor 21, fig. 2-3) by only a single one bending section (only a single one bending section 33, fig. 2-3).
Therefore, it would have been obvious to one having ordinary skill in the art to arrange the way connection between the flexible circuit board and the sensor and make the flexible circuit board with only one bending section as taught by Kitano in the electronic device of Handte, in order to meet circuit needs and simplify the process for the electronic device, and to be able to have variety design choice of the number of bending(s) of the flexible circuit board for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Examiner’s Notes: 
1) Since there is not any description of why the flexible circuit board must have only one bending section, and what is the benefit for the flexible circuit board having only one bending section in the Specification of the application, the number of the flexible circuit board beading(s) is not a patentable subject matter, unless there are specified reasons for the number of bending(s).
2) The Specification also stated that the flexible circuit board could have more than only one bending sections: “In the event of the employment of a plurality of bending sections, each of the same can respectively be arranged within the shadow which is cast by the field along the longitudinal axis of the shaft”, [0032], Specification of the application.
3) Moreover, claim 20 further states that the terminal section of the flexible circuit board is configured with a length-variable design having at least one of a meander shape or a spiral shape, which exactly means the flexible circuit board has more than one bending sections.
4) Furthermore, claim 21 states that all of the flexible bending sections of the connection in vicinity to the sensor are arranged within the shadow, which means there are more than one flexible bending sections (not close to or away from the sensor).
Re Claim 2, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the at least one flexible bending section lies within a rearward shadow (on back of the sensor 9), which is cast by the sensor along the longitudinal axis (4 and 11).
Re Claim 3, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a surface normal (through center of the sensor along longitudinal axis of the endoscope, fig. 2, 4 and 11) of the field is oriented at least approximately parallel, or at an acute or obtuse angle to the longitudinal axis (fig. 2, 4 and 11), and the contact-connection section is oriented at least approximately parallel to the reverse side of the sensor (fig. 4 and 11).
Re Claim 4, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the sensor is arranged at a distal end of the shaft (fig. 2-4 and 11), transversely to the longitudinal axis (fig. 2-4 and 11).
Re Claim 6, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the investigation instrument comprises an endoscope and the sensor is an image sensor (image sensor 9 of endoscope 1, fig. 2, and 11).
Re Claim 7, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the contacts are configured as a ball grid array (BGA contact balls on back of sensor 9, fig. 6-7 and 10-12), and the ball grid array subtends the field (fig. 4 and 11).
	Re Claim 8, Handte show and disclose
The investigation instrument as claimed in claim 7, wherein a projection of the at least one flexible bending section along the longitudinal axis on the reverse side of the sensor (a projection portion of the bending section is within rear shadow of sensor 9, fig. 4 and 11) lies within the field.
Re Claim 9, Handte show and disclose
The investigation instrument as claimed in one claim 1, wherein the con- tact-connection section only partially occupies the field (fig. 4 and 11), and a projection of the first flexible bending section along the longitudinal axis either falls between individual ones of the contacts or coincides with individual contacts (fig. 4 and 11), such that the at least one flexible bending section leads away the connection lines either between the contacts or above the contacts (fig. 4 and 11).
Re Claim 11, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a proximal dividing line (from the first flexible bending portion to horizontal portion of the flexible circuit board 8, fig. 4 and 11) marks a transition from the bending section to the terminal section, and the terminal section carries and contact-connects at least one electrical component (horizontal terminal portion of circuit board 8 carries capacitor 10, and terminal contacts 11 connecting an electrical cable, [0047], fig. 4 and 10-11).
Re Claim 12, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the terminal section is oriented along the longitudinal axis (fig. 4 and 10-11) and an extension of the terminal section engages with the contact-connection section (fig. 4 and 10-11).
Re Claim 13, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the connection comprises a plurality of the contact-connection sections (contact-connection sections with bonding balls, fig. 7 and 11), a plurality of the flexible bending sections (bending sections on upper and lower flexible circuit board 8, fig. 4 and 11), the flexible bending sections each lead out ones of the electrical connection lines (traces of upper and lower flexible circuit board 8 from back or sensor 9, fig. 2-4 and 8-11) from ones of the respective ones of the contact-connection sections of the connection, and each of the flexible bending sections is arranged within a respective shadow (within rear shadow of the sensor 9, fig. 4 and 11) which is cast by the respective contact-connection section along the longitudinal axis, and the connection lines (traces on the flexible circuit board 8 from sensor 9 to contacts 11 at terminal portion, fig. 4 and 11) are continued in the form as respective ones of the terminal sections, which are connected to the respective bending sections (fig. 4 and 11).
Re Claim 16, Handte show and disclose
The investigation instrument as claimed in claim 1,
Handte disclosed claimed invention, except for Handte does not explicitly disclose wherein a radius of curvature of the at least one flexible bending section is greater than one third of an edge length of the field; since Handte discloses a radius of curvature of the bending section (radius of the at least one flexible bending portion of flexible circuit board 8, fig. 4 and 11) is about equal to one third of an edge length of the field (fig. 4 and 11),   
Therefore, it would have been obvious to one having ordinary skill in the art to use a radius of the bending portion larger than one third of an edge length of the field in the electronic device of Handte, in order to increase bending radius for reducing possible damage of the flexible circuit board for the electronic device; since it would have been an obvious matter of design choice to change size of bending radius of the flexible circuit board, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Re Claim 17, Handte show and disclose
The investigation instrument as claimed in claim 16, wherein the edge length lies (line from top bonding balls to bottom bonding balls of the field, fig. 4, 7 and 10-11) in a plane of the radius of curvature (fig. 4, 7 and 10-11).
Re Claim 18, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein a distal dividing line (between flat vertical portion and bending portion of the flexible circuit board 8, fig. 4 and 11), which marks a transition from the contact-connection section to the bending section (fig. 4 and 11), in at least one extension (extension with contact-connection section, fig. 4 and 11) is routed within the contact-connection section.
Re Claim 19, Handte show and disclose
The investigation instrument as claimed in claim 11, wherein the proximal dividing line lies (between bending portion and horizontal portion of circuit board 8, fig. 4 and 11) directly outside a shadow (on back of flat vertical connection portion, fig. 4 and 11) which is cast by the contact-connection section along the longitudinal axis, or wherein a projection of at least one of the proximal dividing line (of the dividing line between bending portion and horizontal portion of circuit board 8, fig. 4 and 11) or of the at least one flexible bending section along the longitudinal axis at least partially coincides with the contact connection section (fig. 4 and 11).
Re Claim 20, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein the terminal section is configured with a length-variable design having at least one of a meander shape or a spiral shape (fig. 10-11).
Re Claim 21, Handte show and disclose
The investigation instrument as claimed in claim 1, wherein all of the flexible bending sections of the connection in vicinity to the sensor are arranged within the shadow (fig. 4 and 11).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al. in view of Kitano et al., as applied to claim 1 above, further in view of Adair (US4878485).
Re Claim 5, Handte and Kitano disclose
The investigation instrument as claimed in claim 1, the at least one flexible bending section is arranged within the shadow which the field casts along the longitudinal axis of the shaft (fig. 4 and 11), and is arranged within a shadow which the field casts along a rearward extension of a viewing direction of the sensor (fig. 4 and 11);
Handte and Kitano do not disclose
wherein a viewing direction of the sensor is arranged at an angle, which differs from zero, to the longitudinal axis of the shaft.
Adair teaches a device wherein
a viewing direction of the sensor is arranged at an angle, which differs from zero, to the longitudinal axis of the shaft (The image sensor may be placed at various angles to the longitudinal axis of the tubular housing, [col. 5, line 68]).
Therefore, it would have been obvious to one having ordinary skill in the art to use angled sensor in an endoscope as taught by Adair in the endoscope of Handte, in order to make the device can be used to view at any suitable angle to the longitudinal axis of the endoscope, ([col. 5, line 66], Adair).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handte et al. in view of Kitano, further in view of Makino et al. (US20110249106).
Re Claims 14-15, Handte and Kitano disclose
The investigation instrument as claimed in claims 1 and 13 respectively, the contact-connection section is at least one of rigidly configured (with a reinforcement body 14 in the region of the sensor 9 and at the rear is provided, [0039]) populated on a reverse side with electrical components (10, fig. 4 and 11), or configured with a smaller footprint than the sensor (a reinforcement body 14 which with regard to its contour is slightly smaller than the sensor 9, [0039]), or wherein the terminal section is at least one of flexibly configured or integrally configured with the respective first flexible bending section (fig. 4 and 11),
Handte and Kitano do not disclose
wherein the connection is configured as a multilayer printed circuit board having a plurality of conductor planes, wherein the respective flexible bending section and the respective terminal section, is formed of a polyimide film.
	Makino teaches a device wherein
the connection is configured as a multilayer printed circuit board having a plurality of conductor planes, and the respective bending section and the respective terminal section, is formed of a polyimide film (The wiring board 30 is a flexible multilayer wiring board using a flexible resin such as polyimide as base material, [0084], fig. 12).
Therefore, it would have been obvious to one having ordinary skill in the art to use a multilayer polyimide circuit board as taught by Makino in the electronic device of Handte, in order to increase connection capacity and reduce cost of the flexible circuit board for the electronic device, and since using polyimide for a flexible circuit board is well-known and most common in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848